Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The newly added claim limitation of “determining, at the processor, a priority of each of the one or more events based on an application program that caused the event to be generated and based on assignment of the priority of the event by a host computing device or a remote computing device.” Was not found in the prior art such that if could logically be added to the applied references.
Marcu et al PN2013/0326141 teaches “The priority may be assigned by the application, or it may be determined by the host according to the destination of the command” (emphasis added) Para [0046].  The claim language requires the priority to be based on an application program and assigned by a host.
McLeran et al PN 9,189,172 teaches “a host device configured to intercept an I/O request, determine if the I/O request originated from a user-level application based on the information from a host device, assign priority attributes to the I/O request based on the determination, and store the priority attributes to a table accessible to a data storage device.”  (Emphasis added) McLeran et al teaches the priority is based both on an application program and assigned by the host as per the claim language.  The primary reference to Lipinski PN 2003/0081748 however teaches determining the priority in step 209 (Figure 2) after it is determined that the device is not connected to a host in step 208 (208 “connected” NO branch).  Since McLeran et al requires the host to “intercept” the request, McLeran et al requires the host to be connected to assign the priority and Lipinski requires the host to not be connected.  Thus 
Additional references are cited that teach a host assigning priority but all require the host to be connected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Paul R. MYERS/Primary Examiner, Art Unit 2187